                                                Entered on Docket
                                                June 07, 2019
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


       Leib M. Lerner (CA State Bar No. 227323)
 1     Alina A. Ananian (CA State Bar No. 322905)
       ALSTON & BIRD LLP                      The following constitutes the order of the Court.
 2                                            Signed: June 6, 2019
       333 S. Hope Street, 16th Floor
 3     Los Angeles, CA 90071
       Telephone: (213) 576-1000              _________________________________________________
 4     Facsimile: (213) 576-1100              M. Elaine Hammond
       Email: leib.lerner@alston.com          U.S. Bankruptcy Judge
 5     Email: alina.ananian@alston.com
 6     Attorneys for Debtor XTAL Inc.
 7
 8                              UNITED STATES BANKRUPTCY COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN JOSE DIVISION
11
12
       In re:                                             Bankruptcy Case No.: 18-52770-MEH
13
                   XTAL Inc.,                             Chapter 11
14
                             Debtor                       ORDER CONFIRMING CHAPTER 11
15                                                        PLAN OF REORGANIZATION OF XTAL
                                                          INC. DATED MARCH 28, 2019
16
                                                          Confirmation Hearing
17                                                        Date:        May 30, 2019
                                                          Time:        10:30 a.m.
18                                                        Place:       Courtroom 3020
                                                                       280 S 1st Street
19                                                                     San Jose, CA 95113

20
21
22
23
24
25
26
27
28
     Case: 18-52770   Doc# 230     Filed: 06/06/19   Entered:
                                                     1        06/07/19 14:21:57     Page 1 of
                                                7
 1            On May 30, 2019, at 10:30 a.m., the Court held a hearing (the “Confirmation Hearing”) on

 2     confirmation of the Chapter 11 Plan of Reorganization of XTAL Inc. Dated March 28, 2019 [Doc.

 3     138] (“Plan”), filed by debtor and debtor-in-possession XTAL Inc. (“Debtor”). . Leib M. Lerner and

 4     Alina A. Ananian of Alston & Bird LLP appeared on behalf of the Debtor, Marta Villacorta appeared

 5     on behalf of the Office of the United States Trustee, Richard Lapping of Trodella & Lapping LLP and

 6     Sean R. McTigue of Bartko Zankel Bunzel & Miller appeared on behalf of ASML US, LLC, fka ASML

 7     US, Inc., and Stephen Finestone of Finestone Hayes LLP appeared on behalf of Putterman Landry +

 8     Yu LLP. Having taken the matter under advisement, the Court held a hearing on June 5, 2019 at 2:30
 9     p.m. at which time it issued its decision (“Oral Ruling Hearing”). Appearances at the Oral Ruling

10     Hearing are as noted on the record. Capitalized terms not otherwise defined herein shall have the

11     meaning ascribed to them in the Plan.

12            Having considered the Plan, the Objection of the United States Trustee and Reservation of

13     Rights With Respect to Debtor’s Disclosure Statement and Chapter 11 Plan of Reorganization [Doc.

14     169], the Objection to Debtor’s Disclosure Statement and Plan of Reorganization filed by Putterman

15     Landry + Yu LLP [Doc. 171], Debtor’s Modification to Plan of Reorganization of XTAL Inc. Dated

16     March 28, 2019 Pursuant to 11 U.S.C. § 1127 [Doc. 208] (the “Modification”), any other objections

17     to the Plan, and all other pleadings and papers filed in support of the Plan or in opposition thereto, the

18     evidence and argument presented on the record at the hearing on confirmation of the Plan, finding that

19     notice and service were proper, good cause appearing therefor and based upon the findings of facts

20     and conclusions of law as stated by the Court at the Oral Ruling Hearing,

21            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

22        A. Plan Confirmed.
23            The Plan, as modified by the Modification and this order (“Confirmation Order”), is

24     confirmed pursuant to 11 U.S.C. § 1129(a) and (b), and all of the terms and provisions set forth in the

25     Plan are approved. Any objections to confirmation of the Plan, whether formal or informal, written

26     or oral, unless previously withdrawn or resolved, are overruled.

27
28
     Case: 18-52770     Doc# 230      Filed: 06/06/19      Entered:
                                                           2        06/07/19 14:21:57        Page 2 of
                                                   7
 1         B. Modifications

 2            i.       The Plan is modified to delete Class 1 (Secured Claims) because there are no secured

 3     creditors in this case.

 4          ii.        The Plan is modified to delete the words “the Malpractice Claims” in Article IV,

 5     Section 4.01, page 10 of 40, lines 5-6.

 6          iii.       The Plan is modified to delete the words “to be assigned by the Debtor to ASML” in

 7     Article VIII, Section 8.01, page 24 of 40, line 16, definition of “Malpractice Claims.”.

 8          iv.        The Plan is modified so that Article VIII, Section 8.01, page 24 of 40, line 22 through

 9     page 25 of 40, line 2, definition of “Net Avoidance Action Distribution Calculations” now reads:

10                     “Net Avoidance Action Distribution Calculation” means, (i) until such time that

11                     ASML has recouped through Net Avoidance Action Distributions an amount equal to

12                     the sum of funds distributed initially to Reorganized XTAL as of the Effective Date

13                     of the Plan, ASML shall receive 80%, reorganized XTAL shall receive 19.5%, and

14                     general unsecured creditors other than ASML shall receive pro-rata distributions of

15                     .5% of the Net Avoidance Action Distributions; and (ii) after ASML has recouped an

16                     amount equal to the sum of funds distributed initially to Reorganized XTAL as of the

17                     Effective Date of the Plan, ASML shall receive 49.75%, reorganized XTAL shall

18                     receive 49.75%, and Class 4 general unsecured creditors shall receive pro-rata

19                     portions of.5% of the Net Avoidance Action Distributions;

20         C. United States Trustee Fees

21              All fees required to be paid by the Debtor and/or Reorganized Debtor to the Office of the

22     United States Trustee (“U.S. Trustee Fees “) shall be timely paid until the case is closed, dismissed,

23     or converted to another chapter of the Bankruptcy Code. For avoidance of doubt, any U.S. Trustee

24     Fees due on or before the Effective Date of the Plan will be paid on or before the Effective Date.

25     Thereafter, all U.S. Trustee Fees will be timely paid by the Reorganized Debtor. The Reorganized

26     Debtor, however, will be required to pay any attendant interest [31 U.S.C. § 3717] for failure to timely

27     pay its quarterly fees.

28
     Case: 18-52770      Doc# 230     Filed: 06/06/19     Entered:
                                                          3        06/07/19 14:21:57        Page 3 of
                                                   7
 1        D. Executory Contracts and Unexpired Leases

 2            As provided by Article VI of the Plan, unless either (i) previously rejected pursuant to an order

 3     of the court, (ii) specifically assumed pursuant to this Plan, or (iii) a motion to assume such executory

 4     contract or lease has been filed by the Debtor prior to the Effective Date of this Plan and remains

 5     pending, the Debtor rejects all of the executory contracts and/or unexpired leases to which the Debtor

 6     is a party, effective upon the Effective Date of the Plan.

 7            A proof of claim arising from the rejection of an executory contract or unexpired lease must

 8     be filed upon the earlier of (i) 30 days after the date of the entry of an order approving the rejection,

 9     or (ii) 30 days after the Effective Date of the Plan.

10            All insurance policies pursuant to which the Debtor has any obligations in effect as of the date

11     of the Confirmation Order shall be deemed and treated as executory contracts pursuant to this Plan

12     and shall be assumed and shall continue in full force and effect on and after the Effective Date and

13     shall revest in the Reorganized Debtor.

14            All settlement agreements approved by the court pursuant to FRBP 9019 shall be deemed and

15     treated as executory contracts pursuant to the Plan and shall be assumed and shall continue in full force

16     and effect on and after the Effective Date and shall revest in the Reorganized Debtor.

17        E. Claims Objection Deadline (Other Than Objection to a Rejection Claim)

18            As set forth in Article X, section 10.08 of the Plan, on and after the Effective Date, the

19     Reorganized Debtor shall be entitled to and have the sole right to file objections to all Claims. Any

20     objections to Claims shall be served and filed on or before the earlier of (i) the Claims Objection

21     Deadline, and (ii) such date as may be fixed by the Bankruptcy Court. The subject time deadlines may

22     be extended by the Court upon ex parte application made by the Reorganized Debtor.

23        F. Administrative Expense Claims.

24            As set forth in Article III, section 3.01 of the Plan, each holder of an Administrative Expense

25     Claim allowed under § 503 of the Code will be paid in full on the Effective Date of this Plan, in cash,

26     or upon such other terms as may be agreed upon by the holder of the claim and the Reorganized

27     Debtor, or as ordered by the Bankruptcy Court.

28            Notwithstanding anything above, Professionals appointed in the case shall be required to file

     Case: 18-52770     Doc# 230       Filed: 06/06/19     Entered:
                                                           4        06/07/19 14:21:57       Page 4 of
                                                    7
 1     a final fee application within 30 days of the Effective Date and have their fees and expenses approved

 2     by the Court before their Administrative Expense Claims are paid. All other holders of an

 3     Administrative Expense Claim must file a request for payment of their Administrative Expense Claim

 4     by no later than 30 days after the Effective Date, provided, however, that post-petition liabilities

 5     incurred in the ordinary course of business by Debtor may continue to be paid in full by the Debtor or

 6     the Reorganized Debtor, as the case may be, in the ordinary course of business, provided further that

 7     the foregoing does not prohibit the challenge of any such liabilities and the requirement of creditors

 8     asserting such claims to file a request for payment of an Administrative Expense Claim with the Court.

 9        G. Effective Date

10            As provided in Article VIII, section 8.02 of the Plan, the Effective Date of the Plan is the first

11     business day following the 14th day after the entry of this Confirmation Order. But if a stay pending

12     appeal of the Confirmation Order is in effect on that date, the Effective Date will be the first business

13     day after that date on which no stay of the Confirmation Order is in effect, provided that the

14     Confirmation Order has not been reversed or vacated.

15        H. Enforceability of Provisions of the Plan

16            As provided in 11 U.S.C. § 1141(a), the Plan and its terms are binding on the Debtor, any entity

17     issuing securities under the Plan, any entity acquiring property under the Plan, and any creditor, equity

18     security holder, or general partner in the debtor, whether or not the Claim or Interest of such creditor,

19     equity security holder, or general partner is impaired under the Plan and whether or not such creditor,

20     equity security holder, or general partner has accepted the Plan.

21        I. Plan References

22            The failure to reference a particular provision of the Plan in this Confirmation Order shall not

23     affect the validity or enforceability of such provision. Each provision of the Plan shall be deemed

24     authorized and approved by this Confirmation Order and shall have the same binding effect of every

25     other provision of the Plan, whether or not mentioned in this Confirmation Order provided, however,

26     that if there is a direct conflict between the Plan and the Confirmation Order, the Confirmation Order

27     shall govern.

28     IT IS SO ORDERED.

     Case: 18-52770     Doc# 230      Filed: 06/06/19     Entered:
                                                          5        06/07/19 14:21:57        Page 5 of
                                                   7
       APPROVED AS TO FORM:
 1
 2     OFFICE OF THE UNITED STATES TRUSTEE
       By: /s/ Marta E. Villacorta
 3
       Marta E. Villacorta
 4     Trial Attorney
       Attorney for Tracy Hope Davis,
 5     United States Trustee for Region 17
 6     FINESTONE & HAYES LLP
 7
       By: /s/ Stephen D. Finestone
 8     Stephen D. Finestone
       Attorneys for Putterman Landry + Yu LLP
 9
10
11                                       *****END OF ORDER*****

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case: 18-52770    Doc# 230     Filed: 06/06/19   Entered:
                                                      6        06/07/19 14:21:57   Page 6 of
                                                 7
 1                                      COURT SERVICE LIST

 2     All ECF Recipients.

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case: 18-52770    Doc# 230   Filed: 06/06/19   Entered:
                                                    7        06/07/19 14:21:57   Page 7 of
                                               7
